DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed March 04, 2022 is acknowledged. Claims 11, 20-21 have been cancelled. Claims 1 and 16 have been amended. Non-elected Invention and/or Species, Claims 6-9 and 13-16 have been withdrawn from consideration. Claims 1-4, 6-9 and 12-19 are pending.
Action on merits of the elected Invention and Species, claims 1-4, 12 and 17-19 follows.	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a silicide is provide at an upper portion of the polysilicon electrode” (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Note that, according to amended claim 1, the “upper (or top) portion” of the electrode is now “in contact with the lower electrode and the insulation film” (See amended claim 1).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 11-12 and 17-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites: a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer formed on another side of the semiconductor substrate, the through electrode being formed in the inter-pixel region of the pixel separation section (lines 7-10); and 

The specification, ¶ [0120], discloses: “FIG. 13 depicts …. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film ) may be formed at the interface.” 
A “high-dielectric constant” at the interface between the electrode 171 and the  polysilicon 121 would have, inherently, increase the resistance between the two, NOT LOWER. In fact, a dielectric layer, particularly high-K dielectric, inhibits or prevents electrical connection between the through electrode 171 and the wiring layer 102.   
Since the “high-dielectric constant gate insulating film” is an insulating dielectric film, it inherently insulates the through electrode 171 and the polysilicon layer 22, thus inherently blocks or prevents signal transmitting of the electric charge obtained by the photoelectric conversion in the photoelectric conversion film to a wiring layer formed on another side of the semiconductor substrate. 
a structure as described in the specification “through electrode -high-K dielectric-polysilicon” is well known in the art as a MOS (Metal-Oxide-Semiconductor) capacitor.        
Signals from the photoelectric conversion film would not transmit from the through electrode 171 to the wiring layer 102 via the “high-dielectric-constant film”.
Therefor, THIS DEVICE WILL NOT WORK as intended.
Thus, applicant fails to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

To justify his position of only to “reduce contact resistance”, Applicant referred to an NPL to K-W. ANG et al.
First, this article was not properly cited for record in PTO-1449, instead of as an attachment. 
Second, the interface materials, high-k film, in the NPL are specific to certain dielectric  materials. The experiment requires, on the surface of a heavily doped silicon, an ultra-thin chemical oxide, SiOx, then an ultra-thin (1nm) of a specific high-k material on the chemical oxide; and a metal conductor. There are interactions between the chemical oxide SiOx and the ultra-thin high-k film and diffusing of ions takes place leading to a formation of dipole at the SiOx - high-k interface. See Results and Discussion. 
However, the interface of the claimed invention comprises only a thin high-k material, non-specific material. 
Therefore, the Applicant cannot utilize the results of the NPL, which is different in the first place, to conclude that the thin high-k film of the instant invention would behave the same way, such as reduce contact resistance.  

Claims 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “wherein a silicide is provided at an upper portion of the polysilicon electrode” (claim 4) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
The “top portion of the through electrode” does not have any silicide.
Applicant must cancel the new matter in response to the Office Action.

	   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
  
Claims 1-4, 12 and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer formed on another side of the semiconductor substrate, the through electrode being formed in the inter-pixel region of the pixel separation section”.
However, the specification, paragraph [0120], discloses: “FIG. 13 depicts …. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film) 127 may be formed at the interface.” 
Since a high-dielectric constant layer is formed at the interface between the through electrode 171 and the polysilicon electrode 121, signal cannot transmit through. 
Claim 1 contravenes the specification.
Therefore, claim 1 and all dependent claims are indefinite.

Claim 3 recites: the imaging element according to claim 1, wherein the through electrode is electrically coupled to a reading-out element in the wiring layer through a polysilicon electrode formed on an element separation section formed in the semiconductor substrate.
There is no support for such limitation because, the specification, ¶ [0120], discloses: “FIG. 13 depicts …. In order to lower the contact resistance between the through electrode 171 and the polysilicon electrode 121, a thin high-k film (a high-dielectric constant gate insulation film) may be formed at the interface.”   
The high-dielectric constant film at the interface would have disconnected the through electrode and the polysilicon electrode. 
The limitation of claim 3 contravenes the disclosure.
Therefore, claims 3 and 4 are indefinite. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE et al. (US. Pub. No. 2011/0216212) of record, in view of MATSUGAI (US. Pub. No. 2014/0077324). 
With respect to claim 1, WATANABE teaches an imaging element substantially as claimed including: 
a plurality of pixels (2); 
a photoelectric conversion film (36) provided on one side of a semiconductor substrate (13), 
wherein the photoelectric conversion film (36) is sandwiched between an upper electrode (37) and a lower electrode (35); 
a pixel separation section formed in an inter-pixel region around a portion of each of the plurality of pixels (2);  
a through electrode (33) that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film (36), to a wiring layer (15) formed on another side of the semiconductor substrate (13), the through electrode (33) being formed in the inter-pixel region of the pixel separation section; and 
an insulation film (39) provided on a top surface of the semiconductor substrate (13) beneath the photoelectric conversion film (36), without extending into a bottom surface of a through hole that accommodates the through electrode (33),
wherein a top portion of the through electrode (33) is in contact with the lower electrode (35) and the insulating layer (39). (See FIGs. 1, 11).

Thus, WATANABE is shown to teach all the features of the claim with the exception of explicitly disclosing an anti-reflection film under the insulating layer. 
However, MATSUGAI teaches a semiconductor device including:
an anti-reflection film (12A) provided on a top surface of semiconductor substrate (110) beneath a photoelectric conversion film (17), without extending into a bottom surface of a through hole that accommodates a through electrode (120); and
an insulating layer (12B) provided above the anti-reflection film (12A), 
wherein a top portion of the through electrode (120) is in contact with a lower electrode (14) and the insulating layer (12B). (See FIG. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the insulating film of WATANABE including the anti-reflection film on top surface of the semiconductor substrate as taught by MATSUGAI to prevent generation of dark current at the interface with the semiconductor substrate.  

With respect to claim 2, As best understood by Examiner, the pixel separation section and the through electrode (33) of WATANABE are formed in such a manner that an insulating film (39) of the pixel separation section and an insulating film (34) covering a periphery of the through electrode (33) make contact with each other.

With respect to claim 3, the through electrode (33) of WATANABE is electrically coupled to a reading-out element (Tr1) in the wiring layer through a polysilicon electrode formed on an element separation section formed in the semiconductor substrate (13).

With respect to claim 12, a plurality of the through electrodes (33) of WATANABE are formed in the inter-pixel region between two adjacent pixels (2) of the plurality of pixels. 
With respect to claim 17, the pixel separation section of WATANABE is formed in grooves  provided in the inter-pixel region. 
With respect to claim 18, an insulating film (34) of WATANABE is provided in the grooves.
With respect to claim 19, the grooves of WATANABE have a predetermined depth and  substantially constant width. 

Response to Arguments
Applicant's arguments filed April 06, 2021 have been fully considered but they are not persuasive.
Claims Rejections Under 35 U.S.C. §112(a)
Applicant argues:
Applicant respectfully submits that paragraph [0120] of the present specification refers to lowering the contact resistance between the two electrodes using a thin high-k film (a high-dielectric-constant insulating film). There is nothing in the specification that states lowering the contact resistance blocks or prevents signal transmission. 

First, according to the article, the experiment required an “ultra-thin” layer (1nm thick) of very specific high-k materials, not just any high-k material, and a chemical oxide, SiOx. 
In the instant invention, the SiO2 is completely removed before, the “thin” high-k (not specific high-k, not ultra-thin high-k) is formed at the interface.  
Lowering the contact resistance or not, the thin high-k layer at the interface would inherently inhibit the current flow between the through electrode and the wiring layer. Therefore, signal from the photoelectric conversion layer would not have transmitted to the wiring.
Note that, claim 1 clearly recites: “a through electrode that transmits a signal, corresponding to an electric charge obtained by photoelectric conversion in the photoelectric conversion film, to a wiring layer”. 
Therefore, the specification fails to enable the claims. 
Applicant fails to provide any evidence that a high-K dielectric layer disposed between two conductors would provide lower contact resistance. 
The rejection is maintained.
Claims Rejections Under 35 U.S.C. §112(b)
Contrary to the Applicant’s assertion, the claim contravenes the specification. Therefore, the claims are indefinite. 
Applicant fails to provide any meaningful response regarding the rejected subject matter. 
The rejection is maintained.

Claims Rejections Under 35 U.S.C. §103
Applicant’s arguments with respect to amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
      
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/ANH D MAI/            Primary Examiner, Art Unit 2829